ALLEN, J.
1. Where a written instrument is payable at a future day, with interest, and nothing is stated thereon as to the commencement of the interest period, the interest is computed from the date of the instrument.
2. When one contracts to loan money to another for use in building contracts, and sets aside the money in readiness to be paid the borrower in installments as the building progresses, the withholding of the money from use constitutes a valuable consideration, and the lender is entitled to interest according to the terms of the notes evidencing the contract.
, 3. As the lender is under no obligation, after the maturity of the notes, to pay the borrower, interest after the maturity of the notes must be calculated upon the money actually advanced to the borrower and not upon the amount embodied in the face of the notes.
Judgment modified.
Marshall, C. J., Matthias, Day and Robinson, JJ., concur. Kinkade, J., not participating.